Citation Nr: 0615282	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-09 452	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to survivor benefits as the surviving spouse of 
the veteran.  



ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
apparently on appeal of a September 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

According to the December 2003 Statement of the Case, the 
appellant filed a claim for survivor's benefits in August 
2003.  In September 2003 the RO denied the appellant's claim.  
The appellant's claim and the September 2003 denial have not 
been associated with the claims file.  On remand, the RO must 
take appropriate action to associate these documents with the 
claims file.  

Moreover, in support of the appellant's claim, it appears her 
daughter submitted a letter dated in March 2004 to the RO in 
April 2004.  The copy of the letter associated with the 
claims file ends in the middle of a sentence on the first 
page.  The remaining page(s) of the letter are not associated 
with the claims file.  On remand, the RO must take 
appropriate action to associate the remaining page(s) of the 
letter with the claims file.  

On remand, the appellant should be provided another 
opportunity to submit pertinent evidence showing she was 
married to the veteran at the time of his death. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must take appropriate 
action to associate the appellant's 
August 2003 application for benefits 
and the September 2003 denial with 
the claims file.  Such action should 
include contacting appellant for 
copies of the missing documents if 
necessary.  If the RO cannot obtain 
these records, an effort to 
reconstruct them should be made.  All 
action taken should be recorded in 
the claims file, and the appellant 
notified of any problems in obtaining 
or reconstructing the documents. 

2.  The RO must take appropriate 
action to associate the remainder of 
the appellant's daughter's March 2004 
letter with the claims file.  Such 
action should include contacting 
appellant for copies of the missing 
documents if necessary.  If the RO 
cannot obtain this letter, an effort 
to reconstruct it (i.e. asking 
appellant to have her daughter 
provide the information again) should 
be made.  All action taken should be 
recorded in the claims file, and the 
appellant notified of any problems in 
obtaining or reconstructing the 
documents.

3.  The appellant should be advised 
again to notify VA of any information 
or to submit any evidence showing she 
was not, in fact, divorced from the 
veteran or was re-married to the 
veteran at the time of his death. 

4.  After completing any additional 
development deemed necessary, the RO 
should re-adjudicate the appellant's 
claim of entitlement to survivor 
benefits in light of all relevant 
evidence and pertinent legal 
authority.  If the benefit sought on 
appeal remains denied, the appellant 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

